SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                 North Jersey Media Group, Inc. v. Township of Lyndhurst (A-35-15) (076184)

Argued November 9, 2016 -- Decided July 11, 2017

RABNER, C.J., writing for the Court.

         This appeal explores the scope of the Open Public Records Act (OPRA)’s exemptions for criminal
investigatory records and records of investigations in progress, as well as the common law right of access.

         On September 16, 2014, a North Arlington resident called 9-1-1 to report an attempt to break into a car.
The police tried to stop the suspect’s car, but the driver—later identified as Kashad Ashford—eluded them and led
police on a high-speed chase. At one point, Ashford tried to ram a patrol car head-on. Ashford ultimately lost
control of his vehicle and crashed it into a guardrail at an overpass. According to the Attorney General’s press
release, Ashford tried to get free of the barrier by accelerating, which caused the car to “jerk[] in a rear and forward
motion.” An unidentified officer said that he thought the SUV might strike and possibly kill him and another
officer. Both of those officers—as well as others—fired at Ashford, who was pronounced dead hours later.

         Within days of the shooting, a reporter from The Record and another from the South Bergenite filed
requests for records under OPRA and the common law right of access. The records custodians gave varied
responses. None of them produced any materials before plaintiff North Jersey Media Group, Inc. (NJMG) filed a
complaint and order to show cause. At the time, NJMG owned The Record and the South Bergenite. The two-count
complaint alleged violations of OPRA and the common law right of access. NJMG sought release of the requested
records, or their review in camera, along with fees and costs.

         On January 12, 2015, the Honorable Peter E. Doyne, A.J.S.C., found that defendants had improperly
withheld the requested records. In a detailed written opinion, he concluded that neither OPRA’s criminal
investigatory records exception nor its ongoing investigation exception applied. The court directed defendants to
release unredacted copies of records within three days in response to NJMG’s OPRA requests.

          The Appellate Division reversed the order of disclosure and remanded for reconsideration. 441 N.J. Super.
70, 118-19 (App. Div. 2015). The panel concluded that, aside from the 9-1-1 recording, motor vehicle accident
reports, and portions of Computer Aided Dispatch reports and other logs that do not relate to the criminal
investigations, the requested documents fell within the criminal investigatory records exception. The Appellate
Division remanded to the trial court to reconsider NJMG’s request under N.J.S.A. 47:1A-3(a) and the common law.

         On remand, the Honorable Bonnie J. Mizdol, A.J.S.C., ruled that defendants were not required to release
the names of the officers or disclose two remaining Use of Force Reports (UFRs), three dash-cam videos, and three
police reports. The court relied heavily on the need to maintain the integrity of the ongoing investigation.

         The Court granted defendants’ motion for leave to appeal, 223 N.J. 553 (2015), and relaxed the Court Rules
to consider the judgment entered on remand.

HELD: NJMG was entitled to disclosure of unredacted Use of Force Reports, under OPRA, and dash-cam recordings
of the incident, under the common law. Investigative reports, witness statements, and similarly detailed records were
not subject to disclosure at the outset of the investigation, when they were requested.

1. Under OPRA, N.J.S.A. 47:1A-1 to -13, “government records” are subject to disclosure unless a public agency
can demonstrate that an exemption applies. This appeal involves two specific exemptions. A record need only
satisfy one exception to be exempt from disclosure. (pp. 10-13)
2. To qualify for OPRA’s criminal investigatory records exception—and be exempt from disclosure—a record (1)
must not be “required by law to be made,” and (2) must “pertain[] to a criminal investigation.” N.J.S.A. 47:1A-1.1.
The Attorney General’s Use of Force Policy requires that “[i]n all instances when physical, mechanical, or deadly
force is used, each officer who has employed such force shall complete” a “Use of Force Report.” The Court agrees
that the Policy has “the force of law for police entities.” O’Shea v. Township of West Milford, 410 N.J. Super. 371,
382 (App. Div. 2009). And because Use of Force Reports are “required by law to be made,” they cannot be exempt
from disclosure under OPRA’s criminal investigatory records exemption. (pp. 24-27)

3. No one has pointed to an Attorney General directive relating to the use of dash-cams. NJMG points to general
retention schedules to implement the Destruction of Public Records Law and contends they satisfy the “required by
law” standard. If that were the case, the Right to Know Law’s narrow definition of public records would have been
anything but narrow. And because many records that pertain to criminal investigations must be retained, the
criminal investigatory records exception would have little meaning. The Court is unable to conclude that the
Legislature intended those results. To be exempt from disclosure, a record must also “pertain[] to any criminal
investigation.” N.J.S.A. 47:1A-1.1. Here, the actions of the police all pertained to an investigation into actual or
potential violations of criminal law. The recordings also pertained to the Shooting Response Team investigation
into Ashford’s fatal shooting. The records fall within the criminal investigatory records exception. (pp. 27-31)

4. N.J.S.A. 47:1A-3(b) requires the release of “information as to the identity of the investigating and arresting
personnel.” The certification of Paul Morris, Chief of Detectives of the Division of Criminal Justice, focuses on
why defendants need not identify by name the officers who discharged their weapons. The carefully detailed
reasons apply to nearly all cases in which an officer uses deadly force. Although section 3(b) does not require the
State to demonstrate an actual threat against an officer, generic reasons alone cannot satisfy the statutory test.
OPRA requires the State to show that disclosure of the identity of an officer “will jeopardize the safety of any
person . . . or any investigation in progress” or “would be harmful to a bona fide law enforcement purpose or the
public safety.” Ibid. OPRA adds that “[w]henever a law enforcement official determines that it is necessary to
withhold information, the official shall issue a brief statement explaining the decision.” Ibid. Here, although
defendants offered a brief explanation, their reasons did not satisfy those standards. (pp. 31-36)

5. To avail itself of the ongoing investigation exception, a public agency must show that (1) the requested records
“pertain to an investigation in progress by any public agency,” (2) disclosure will “be inimical to the public
interest,” and (3) the records were not available to the public before the investigation began. N.J.S.A. 47:1A-3(a).
Investigative reports prepared after a police shooting ordinarily contain factual details and narrative descriptions of
the event. As a result, the danger to an ongoing investigation would typically weigh against disclosure of reports
while the investigation is underway, particularly in its early stages. The release of UFRs presents far less of a risk of
taint to an ongoing investigation because UFRs contain relatively limited information. Also, defendants in this case
raised only general safety concerns. Under the circumstances, the UFRs should have been released without
redactions. (pp. 36-44)

6. NJMG also sought access to records in this case under the common law, which requires a greater showing than
OPRA: (1) the person seeking access must establish an interest in the subject matter of the material; and (2) the
citizen’s right to access must be balanced against the State’s interest in preventing disclosure. The Attorney
General’s interest in the integrity of investigations is strongest when it comes to the disclosure of investigative
reports, witness statements, and other comparably detailed documents. In those areas, the State’s interest outweighs
NJMG’s. The balance can tip in favor of disclosure, however, for materials that do not contain narrative summaries
and are less revealing. Footage of an incident captured by a police dashboard camera, for example, can inform the
public’s strong interest in a police shooting that killed a civilian. It can do so without placing potential witnesses
and informants at risk and without undermining the integrity of an investigation. Based on its in camera review of
the certifications the State submitted in this case, the Court notes that the State advanced only generic safety
concerns. Under the circumstances of this case, the public’s substantial interest in disclosure of dash-cam
recordings warranted the release of those materials under the common law right of access. (pp. 44-48)

         The judgment of the Appellate Division is AFFIRMED in part and REVERSED in part.

     JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA, SOLOMON, and
TIMPONE join in CHIEF JUSTICE RABNER’s opinion.

                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-35 September Term 2015
                                                076184

NORTH JERSEY MEDIA GROUP,
INC.,

    Plaintiff-Appellant,

         v.

TOWNSHIP OF LYNDHURST, HELEN
POLITO, RMC, in her capacity
as the Custodian of Records
for the Township of
Lyndhurst, BOROUGH OF NORTH
ARLINGTON, KATHLEEN MOORE, in
her capacity as the Custodian
of Records for the Borough of
North Arlington, BOROUGH OF
RUTHERFORD, MARGARET M.
SCANLON, RMC, in her capacity
as the Custodian of Records
for the Borough of
Rutherford, BERGEN COUNTY
POLICE DEPARTMENT, CAPTAIN
UWE MALAKAS, in his capacity
as Custodian of Records for
the Bergen County Police
Department,

    Defendants,

         and

NEW JERSEY STATE POLICE and
SERGEANT HARRY ROCHESKEY, in
his capacity as Custodian of
Records for the New Jersey
State Police,

    Defendants-Respondents.


         Argued November 9, 2016 – Decided July 11, 2017


                                1
On appeal from the Superior Court, Appellate
Division, whose opinion is reported at 441
N.J. Super. 70 (App. Div. 2015).

Samuel J. Samaro argued the cause for
appellant (Pashman Stein, attorneys; Mr.
Samaro and Jennifer A. Borg, of counsel; Mr.
Samaro, CJ Griffin, and James W. Boyan III,
on the briefs).

Raymond R. Chance, III, Assistant Attorney
General, argued the cause for respondents
(Christopher S. Porrino, Attorney General of
New Jersey, attorney; Mr. Chance and Jeffrey
S. Jacobson, Assistant Attorney General, of
counsel; Mr. Chance, Mr. Jacobson, and
Daniel M. Vannella, Deputy Attorney General,
on the briefs).

Thomas J. Cafferty argued the cause for
amici curiae The Reporters Committee for
Freedom of the Press, New Jersey Press
Association, Advance Publications, Inc.,
American Society of News Editors, The
Associated Press, Association of Alternative
Newsmedia, First Look Media, Inc., Gannett
Co., Inc., Investigative Reporting Workshop
at American University, MPA – The
Association of Magazine Media, National
Association of Black Journalists, National
Newspaper Association, The National Press
Club, National Press Photographers
Association, The New York Times Company,
Online News Association, Society of
Professional Journalists, and the Tully
Center for Free Speech (Gibbons, attorneys;
Mr. Cafferty and Nomi I. Lowy, of counsel
and on the brief).

Walter M. Luers argued the cause for amici
curiae New Jersey Foundation for Open
Government and Police Accountability Project
of New Jersey Libertarian Party (Mr. Luers
and Richard M. Gutman, attorneys; Mr.
Gutman, on the brief).



                      2
         Alexander R. Shalom argued the cause for
         amici curiae American Civil Liberties Union
         of New Jersey, Association of Black Women
         Lawyers of New Jersey, Black Lives
         Matter-NJ, Garden State Bar Association,
         Garden State Equality, Latino Action
         Network, Latino Leadership Alliance,
         LatinoJustice – PRLDEF, and People’s
         Organization for Progress (Edward L.
         Barocas, Legal Director, attorney; Mr.
         Barocas, Mr. Shalom, Iris Bromberg, and
         Jeanne M. LoCicero, on the brief).

         Michael A. Bukosky argued the cause for
         amicus curiae State Troopers Fraternal
         Association and Bergen County Policemen’s
         Benevolent Association Conference (Loccke,
         Correia, & Bukosky, attorneys).

         Jeffrey S. Mandel, attorney for amicus
         curiae Association of Criminal Defense
         Lawyers of New Jersey, joined in the brief
         of American Civil Liberties Union of New
         Jersey (Cutolo Mandel, attorneys).


    CHIEF JUSTICE RABNER delivered the opinion of the Court.

    This appeal explores the scope of two exceptions in the

Open Public Records Act (OPRA):   exemptions for criminal

investigatory records, N.J.S.A. 47:1A-1.1, and records of

investigations in progress, N.J.S.A. 47:1A-3.   The matter also

implicates the common law right of access.

    The case arises out of a high-speed chase in which a

suspect eluded the police, crashed into a guardrail, and

reportedly placed officers in danger as he tried to drive away.

The officers then fired at the suspect and killed him.   Two

reporters filed OPRA requests for the names of the officers who

                                  3
used deadly force.   The reporters also sought access to Use of

Force Reports, dash-cam videos, activity logs, various

investigative reports, and related items.

    The trial court ordered the records disclosed.     For the

most part, the Appellate Division concluded the items were

exempt from disclosure under OPRA.   N. Jersey Media Grp., Inc.

v. Township of Lyndhurst (NJMG), 441 N.J. Super. 70, 78-79, 105

(App. Div. 2015).    We consider the two exemptions the panel

analyzed and the common law right of access.

    OPRA’s criminal investigatory records exception does not

apply to records that are “required by law to be made,

maintained or kept on file.”   N.J.S.A. 47:1A-1.1.   As a result,

the exemption does not cover Use of Force Reports, which the

Attorney General requires officers to prepare after the use of

deadly force.

    To analyze OPRA’s exemption for records of ongoing

investigations, courts must weigh various factors to decide

whether disclosure will “be inimical to the public interest.”

N.J.S.A. 47:1A-3(a).   We conclude that the danger to an ongoing

investigation would typically weigh against disclosure of

detailed witness statements and investigative reports while the

investigation is underway, under both OPRA and the common law.

Footage captured by dashboard cameras, however, presents less of

a risk.   Under the common law, the public’s powerful interest in

                                 4
disclosure of that information, in the case of a police

shooting, eclipses the need for confidentiality once the

available, principal witnesses to the shooting have been

interviewed.    In an ordinary case, investigators take statements

from those witnesses soon after an incident, while the events

are fresh in mind.

    We therefore affirm in part and reverse in part the

judgment of the Appellate Division.

                                 I.

    To recount the facts, we rely on press releases and

certifications by the Attorney General and other law enforcement

officers, as well as other materials in the record.

    Shortly after 2 a.m. on September 16, 2014, a North

Arlington resident called 9-1-1 to report an attempt to break

into a car in her driveway.    The caller described the suspect

and the car he drove away in -- a black SUV.    Police dispatchers

in North Arlington radioed information to officers in the area,

and officers from North Arlington, Lyndhurst, Rutherford, and

the Bergen County Police Department (BCPD) looked for the

vehicle.   At some point, New Jersey State Police troopers also

got involved.   An officer from Lyndhurst first spotted the SUV,

which the police confirmed was stolen.

    The police tried to stop the suspect’s car, but the driver

-- later identified as Kashad Ashford -- eluded them and led

                                  5
police on a high-speed chase through several towns for about

four minutes.   At one point, Ashford tried to ram a Lyndhurst

patrol car head-on.    Ashford ultimately lost control of his

vehicle and crashed it into a guardrail at an overpass on Route

3.

     Officers then positioned their patrol cars around the SUV

and ordered Ashford to stop the car.     He refused.   According to

the Attorney General’s press release, Ashford instead tried to

get free of the barrier by accelerating, which caused the car to

“jerk[] in a rear and forward motion.”

     An unidentified officer said that he thought the SUV might

strike and possibly kill him and another officer.      Both of those

officers -- as well as others -- fired at Ashford, who was

pronounced dead hours later.    A passenger in the SUV, Jemmaine

Bynes, was not shot.    Police took him into custody and charged

him with several firearms offenses and receiving stolen

property.

     When law enforcement officials are involved in a fatal

shooting, the Director of the Division of Criminal Justice must

be notified immediately -- “before any investigation of the

incident is undertaken other than to secure the scene.”

Attorney General, Law Enforcement Directive No. 2006-5

(Directive), at 1-2 (Dec. 13, 2006).     In response, the Attorney

General’s Shooting Response Team (SRT) may -- and, in some

                                  6
cases, must -- conduct an investigation into the use of deadly

force.   Id. at 2.

    Here, the SRT launched an investigation, and the Attorney

General issued a press release hours after the event.    The

release recounted many of the facts described above.    Press

Release, Attorney General, Attorney General’s Shooting Response

Team Investigates Fatal Shooting in Rutherford Involving State

Police & Local Officers (Sept. 16, 2014).    It did not, however,

reveal the names of the officers involved or say how many fired

their weapons.   Ibid.

    Each officer who uses deadly force must complete a “Use of

Force Report” (UFR) along with “[a]ny reports made necessary by

the nature of the underlying incident.”     Attorney General, Use

of Force Policy, at 7 (Apr. 1985, revised June 2000).     The UFR

calls for information about the officer, the type of force used,

and the subject and his or her conduct.

    Within days of the shooting, a reporter from The Record and

another from the South Bergenite filed requests for records

under OPRA and the common law right of access.    The Record

reporter asked Lyndhurst, North Arlington, Rutherford, and the

BCPD for incident or investigation reports; log book notations

and activity logs; audio recordings and written transcripts,

including all 9-1-1 calls; arrest reports; UFRs; dash-cam videos

from Mobile Video Recorders (MVRs) in police vehicles; motor

                                7
vehicle accident reports; Computer Aided Dispatch reports

(CADs); Mobile Data Terminal Printouts; and all information

required to be released under N.J.S.A. 47:1A-3(b).    The reporter

filed a similar request with the State Police later the same

day.

       The South Bergenite reporter asked Lyndhurst to disclose

the following documents “as they [were] created”:    police

reports about the pursuit; UFRs; “[a]ny additional

documentation” about the incident; and “[a]ny video tape” or

transcript “obtained during the course of the investigation.”

       The records custodians gave varied responses, which are

described in the Appellate Division’s decision.    NJMG, supra,

441 N.J. Super. at 82-83.    None of them produced any materials

before plaintiff North Jersey Media Group, Inc. (NJMG) filed a

complaint and order to show cause on November 3, 2014.    At the

time, NJMG owned The Record and the South Bergenite, among other

news organizations.

       The two-count complaint named Lyndhurst, North Arlington,

Rutherford, the BCPD, the State Police, and their records

custodians as defendants.    The complaint alleged violations of

OPRA and the common law right of access.    NJMG sought release of

the requested records, or their review in camera, along with

fees and costs pursuant to N.J.S.A. 47:1A-6.



                                  8
    After NJMG filed its complaint, Rutherford and the State

Police released a limited number of records.    Rutherford’s

counsel candidly acknowledged that certain items should have

been disclosed earlier.    Id. at 83.   Rutherford provided copies

of a CAD report, property report, recordings of three phone

calls from the public, recordings of radio transmissions, and

three redacted investigation reports.    A Vaughn index set forth

reasons for the redactions.    See Vaughn v. Rosen, 484 F.2d 820,

826-28 (D.C. Cir. 1973), cert. denied, 415 U.S. 977, 94 S. Ct.

1564, 39 L. Ed. 2d 873 (1974).

    On December 22, 2014, the Attorney General, acting on

behalf of defendants, released a recording of the original 9-1-1

call as well as redacted dispatch reports.     NJMG, supra, 441

N.J. Super. at 84-85.     The reports were contained within three

other records from North Arlington, Lyndhurst, and the BCPD; all

had been redacted and did not have the names of the officers

involved.   Id. at 85.

    In response to the order to show cause, the Attorney

General provided certifications in December 2014 from Detective

Cortney Lawrence, the lead detective in the SRT investigation,

and Lieutenant Robert McGrath, a supervisor in the Division of

Criminal Justice.

    Detective Lawrence represented that the SRT assumed control

once the shooting took place, and that the investigations into

                                  9
both the shooting and Bynes’s conduct were ongoing.     Detective

Lawrence claimed that all records after the initial 9-1-1 call

were the “products” of an open criminal investigation.

    Lieutenant McGrath explained the Attorney General’s

Directive and use of force policy.      He certified that when the

SRT completed its ongoing investigation, the matter would likely

be presented to a state grand jury.      Aside from the 9-1-1

recording and CAD reports relating to it, Lieutenant McGrath

asserted that the release of “any of the other requested records

. . . would irrevocably compromise the ongoing investigation”

and “corrupt the independent recollections of witnesses.”       He

also offered to disclose “case-specific examples” -- under seal

and ex parte -- of how “the integrity of the ongoing

investigation” would be threatened by additional disclosures.

                                  II.

    As background for the sections that follow, we discuss the

State’s Open Public Records Act, N.J.S.A. 47:1A-1 to -13, at

this point.

    OPRA succinctly sets forth the State’s policy in favor of

broad access to public records:    (1) “government records shall

be readily accessible for inspection, copying, or examination by

the citizens of this State, with certain exceptions, for the

protection of the public interest,” N.J.S.A. 47:1A-1; (2) “any

limitations on the right of access . . . shall be construed in

                                  10
favor of the public’s right of access,” ibid.; and (3) public

agencies “shall have the burden of proving that the denial of

access is authorized by law,” N.J.S.A. 47:1A-6.

    Under that framework, “government records” -- which are

defined broadly in N.J.S.A. 47:1A-1.1 -- are subject to

disclosure unless a public agency can demonstrate that an

exemption applies.   To justify non-disclosure, the agency must

make a “clear showing” that one of the law’s listed exemptions

is applicable.   Asbury Park Press v. Ocean Cty. Prosecutor’s

Office, 374 N.J. Super. 312, 329 (Law Div. 2004).     That approach

serves the statute’s aim “to maximize public knowledge about

public affairs in order to ensure an informed citizenry and to

minimize the evils inherent in a secluded process.”     Mason v.

City of Hoboken, 196 N.J. 51, 64 (2008) (quoting Asbury Park

Press, supra, 374 N.J. Super. at 329).

    This appeal involves two specific exemptions.     First, OPRA

exempts “criminal investigatory records” from the definition of

“[g]overnment record.”   N.J.S.A. 47:1A-1.1.   The Act defines a

“criminal investigatory record” as “a record [1] which is not

required by law to be made, maintained or kept on file that is

held by a law enforcement agency [2] which pertains to any

criminal investigation or related civil enforcement proceeding.”

Ibid.   Thus, if a document meets both prongs of the exception,

an agency need not disclose it.    O’Shea v. Township of West

                                  11
Milford, 410 N.J. Super. 371, 380-81 (App. Div. 2009).      But if,

for example, a record is required to be made by law, the

exception does not apply.

    Second, OPRA protects records of an ongoing investigation

from disclosure.     See N.J.S.A. 47:1A-3.   The statute has two

parts:     section 3(a) covers records that pertain to an

investigation in progress; section 3(b) identifies information

that the public agency must disclose within 24 hours of a

request.

    More specifically, section 3(a) exempts from disclosure

records that “pertain to an investigation in progress by any

public agency” if their examination “shall be inimical to the

public interest.”     N.J.S.A. 47:1A-3(a).   In addition, the

records must not have been “open for public inspection,

examination, or copying before the investigation commenced.”

Ibid.

    Section 3(b) identifies categories of “information

concerning a criminal investigation” that “shall be available to

the public within 24 hours or as soon as practicable, of a

request.”    N.J.S.A. 47:1A-3(b).    Among other items, the statute

requires disclosure of “information as to the identity of the

investigating and arresting personnel and agency.”      Ibid.   The

statute also mandates disclosure of “information of the

circumstances immediately surrounding the arrest, including but

                                    12
not limited to the time and place of the arrest, resistance, if

any, pursuit, possession and nature and use of weapons and

ammunition by the suspect and by the police.”    Ibid.

    However, a public agency may withhold information otherwise

required under section 3(b) when “it shall appear that the

information requested or to be examined will jeopardize the

safety of any person or jeopardize any investigation in progress

or may be otherwise inappropriate to release.”    Ibid.     The

safety exception “shall be narrowly construed to prevent

disclosure of information that would be harmful to a bona fide

law enforcement purpose or the public safety.”    Ibid.     A record

need only satisfy one exception to be exempt from disclosure.

    To interpret the exceptions, we rely on settled principles

of statutory construction.   We look first to the plain language

of the statute to try to give meaning to the Legislature’s

intent.   State v. Morrison, 227 N.J. 295, 308 (2016); DiProspero

v. Penn, 183 N.J. 477, 492 (2005).    If that language is

ambiguous, we may turn to extrinsic sources.     Parsons ex rel.

Parsons v. Mullica Twp. Bd. of Educ., 226 N.J. 297, 308 (2016).

                               III.

    Against that backdrop, we return to the procedural history

of this case.

    On January 12, 2015, the Honorable Peter E. Doyne,

A.J.S.C., ruled on NJMG’s order to show cause and found that

                                13
defendants had improperly withheld the requested records.      In a

detailed written opinion, he concluded that neither OPRA’s

criminal investigatory records exception nor its ongoing

investigation exception applied.

     The court initially observed that the Attorney General’s

press release did not satisfy the requirements of N.J.S.A.

47:1A-3(b) because OPRA mandates the disclosure of records, not

information.   As to the merits of the ongoing investigation

exception, the court found that the general assertions in

Lieutenant McGrath’s certification were insufficient to justify

withholding the records because defendants failed to demonstrate

that disclosure would be “inimical to the public interest.”      The

court also found that defendants “failed to meet their burden to

justify denying NJMG access to reports” about the circumstances

of the arrest and the personnel involved, citing N.J.S.A. 47:1A-

3(b).

     In addition, the court concluded that the criminal

investigatory records exception, N.J.S.A. 47:1A-1.1, was

inapplicable because defendants did not prove that the records

were “not required by law to be made.”   The court also declined

defendants’ motion to seal a second certification from

Lieutenant McGrath.   Finally, the court balanced the relevant




                                14
factors under the common law and found that NJMG’s interest in

disclosure outweighed defendants’ concerns for confidentiality.1

       In a separate order, the court directed defendants to

release unredacted copies of records within three days in

response to NJMG’s OPRA requests.     The Appellate Division

granted the Attorney General’s emergent motion for leave to

appeal and stayed the trial court’s order.

       In a published opinion dated June 11, 2015, the Appellate

Division reversed the order of disclosure and remanded for

reconsideration.    NJMG, supra, 441 N.J. Super. at 70, 118-19.

       The panel looked to case law about the Right to Know Law

(RTKL), which OPRA replaced, to interpret OPRA’s criminal

investigatory records exception.      Id. at 95-100.   The RTKL

created a right of access only to government records “required

by law to be made, maintained or kept on file.”        L. 1963, c. 73,

§ 1.   The Appellate Division acknowledged that OPRA favors

broader public access to government records than the RTKL, and

that “the ‘required by law’ standard” had been “narrowly

construed” under the earlier statute.      NJMG, supra, 441 N.J.

Super. at 97.   The panel, though, applied pre-OPRA case law and


1  Judge Doyne’s January 2015 opinion noted that charges had been
filed against Bynes and that the investigation into Bynes “is
alleged to be ongoing.” Bynes, however, had been released on
bail and “was fatally shot in Newark in March 2015.” NJMG,
supra, 441 N.J. Super. at 85.


                                 15
concluded that “a generic record retention policy, or an

internal agency directive of a public official” would not

“satisfy the ‘required by law’ standard with respect to criminal

investigatory records.”     Ibid.

    Next, the panel considered what documents “pertain” to a

criminal investigation -- language that appears in both

exceptions in question.     The panel observed “that a document

. . . created before an investigation starts . . . does not

‘pertain’ to an investigation at that point, [and] does not

change its character once an investigation begins.”     Id. at 104.

“On the other hand,” the panel noted, “when an officer turns on

a mobile video recorder to document a traffic stop or pursuit of

a suspected criminal violation of law, that recording may

pertain to a ‘criminal investigation,’ albeit in its earliest

stages.”   Id. at 104-05.   By contrast, routine documents that

police prepare, like activity logs or CAD reports, do not

“pertain” to an investigation.      Id. at 105.

    Applying those principles, the panel concluded that, aside

from the 9-1-1 recording, motor vehicle accident reports, and

portions of CAD records and other logs that do not relate to the

criminal investigations, the requested documents fell within the

criminal investigatory records exception.     Id. at 105-07.

    For the sake of completeness, the Appellate Division also

reviewed OPRA’s exception for ongoing investigations.    The panel

                                    16
noted that whether the release of documents would be “inimical

to the public interest” under section 3(a) is a fact-sensitive

issue.    Id. at 108.   As a result, the panel found that it was

premature to reject the State’s concerns about disclosure

“absent review of Lt. McGrath’s proposed ex parte, in camera

submission.”    Id. at 110.

       As to section 3(b) of the exemption, the panel held that

the State may convey information in a press release.     Id. at

112.     In this case, though, the panel found the release was

incomplete.    Id. at 113.    The panel identified certain facts

that the State was required to disclose and directed it to

release the information promptly or explain “to the trial court

why it should be excused from doing so.”      Ibid.

       The Appellate Division remanded to the trial court to

reconsider NJMG’s request under section 3(a) and the common law.

Id. at 118.    As part of that review, the panel directed the

trial court to consider the proposed ex parte certification of

Lieutenant McGrath and a Vaughn index, if necessary.     Id. at

119.

       In response to the ruling, the Attorney General sent NJMG a

letter dated June 22, 2015, with additional information.       It

revealed that “[f]our law enforcement officers discharged a

total of thirteen rounds toward Mr. Ashford,” and it identified

the types of weapons used and the number of rounds fired from

                                   17
each.   The letter named three officers who arrested Bynes but

withheld the names of the officers who discharged their weapons

for “safety and security concerns” and because of the ongoing

SRT investigation.2

     On remand, the Honorable Bonnie J. Mizdol, A.J.S.C.,

considered Lieutenant McGrath’s second certification, ex parte.

Although the document appears in the record, it is under seal.

In an opinion dated July 30, 2015, Judge Mizdol found the

certification to be “cursory at best.”   She observed that it

“failed to categorize the types of records and proffer any

specific justifications for their non-disclosure.”   The court

added that the document “simply gave the same generic reasoning”

as the first certification.   As a result, the court ordered the

Attorney General to produce a Vaughn index.   The Attorney

General complied and also submitted a certification of Paul




2  The Attorney General also issued a Supplemental Directive on
July 28, 2015, which outlined best practices for use of force
investigations. Attorney General, Supplemental Law Enforcement
Directive Amending Attorney General Law Enforcement Directive
No. 2006-5 (July 28, 2015) (Supplemental Directive). Among
other things, the new directive outlined a “comprehensive
conflicts inquiry” to ensure the independence of SRT
investigations. Id. at 3. The Supplemental Directive also
requires that use of force investigations be presented to a
grand jury unless “the undisputed facts indicate that the use of
force was justifiable under the law.” Id. at 7. If the grand
jury declines to indict, or the matter is not presented, the
revised directive calls for the release of a public statement.
Id. at 9.
                                18
Morris, Chief of Detectives of the Division of Criminal Justice.

We review his certification below.

     After further briefing and oral argument, Judge Mizdol

ruled on September 14, 2015 that defendants were not required to

release the names of the officers who fired at Ashford or

investigated the shooting.     The trial court also declined to

require defendants to disclose two remaining UFRs, three dash-

cam videos, and three police reports.    The court relied heavily

on the need to maintain the integrity of the ongoing

investigation.   Finally, the court denied NJMG’s request for

access under the common law.

     Soon after, the Attorney General issued a press release

that announced the state grand jury had voted not to file

criminal charges against the four officers who fired at Ashford.

Press Release, Attorney General, State Grand Jury Returns “No

Bill” in Fatal Police-Involved Shooting in Rutherford Last Year

Following Vehicular Pursuit of Stolen Car (Sept. 23, 2015).       The

release outlined details of the incident and revealed that four

officers discharged their weapons.     Two Lyndhurst officers shot

and struck Ashford; a Rutherford officer and a State Police

trooper fired at Ashford but did not hit him.     Ibid.   The

release did not identify those officers by name.3


3  We note that the record before this Court includes copies of
three redacted UFRs. None of them are from the Lyndhurst Police
                                  19
    We granted defendants’ motion for leave to appeal.      223

N.J. 553 (2015).    We also relaxed the Court Rules to consider

the September 14, 2015 judgment the Law Division entered on

remand.

                                IV.

                                 A.

    NJMG argues that the Appellate Division erred in its

interpretation of OPRA.   NJMG contends that the criminal

investigatory records exception must be construed narrowly in

favor of public access.   To interpret the “required by law”

standard in the exception, NJMG maintains that it is

inappropriate to rely on pre-OPRA case law that reviewed a more

restrictive RTKL.   NJMG contends that Attorney General

Directives satisfy the current standard.    NJMG also argues that

the Appellate Division misconstrued the phrase “pertain to an

investigation,” which appears in both the criminal investigatory

records exception and section 3(a).   According to NJMG, the

language does not encompass records about the apprehension of a

suspect.

    As to OPRA’s exemption for ongoing investigations, NJMG

asserts that the Legislature did not bestow unreviewable




Department. NJMG claims that UFRs for the two Lyndhurst
officers who fired their weapons remain unaccounted for.


                                 20
discretion on the State to withhold records.   In addition, NJMG

contends that an agency must show more than a purely speculative

risk of harm to justify non-disclosure.   NJMG also claims that

defendants cannot satisfy section 3(b)’s disclosure requirement

with a press release.

    Finally, NJMG argues that the Law Division did not conduct

the proper inquiry under the common law on remand.

                                B.

    Defendants claim that the Appellate Division correctly

interpreted OPRA’s criminal investigatory records exception

consistent with identical language in the RTKL, OPRA’s

predecessor.   According to defendants, a directive from the

Attorney General does not satisfy the “required by law”

standard.   Defendants also contend that records about the

pursuit or arrest of a suspect can “pertain” to a criminal

investigation and be protected under both the criminal

investigatory records and ongoing investigation exceptions.

    Defendants argue that section 3(b) does not require

disclosure of the “names” of the officers involved in a shooting

incident and, in any event, allows law enforcement to withhold

that information under circumstances that apply here.

Defendants also maintain that section 3(b) requires the release

of information, not records.



                                21
     In addition, defendants argue that NJMG could not clear the

steep hurdle that exists under the common law when a requester

seeks records relating to an ongoing criminal investigation.

                                C.

     We granted amicus curiae status to several groups.     A

number of them support NJMG’s position and echo its arguments.

The Reporters Committee for Freedom of the Press, American Civil

Liberties Union of New Jersey, New Jersey Press Association, and

sixteen additional organizations4 submitted a single brief to

stress “the importance of interpreting OPRA in a manner that

ensures the press and the public meaningful access to law

enforcement records.”   They point to “recent incidents across

the country,” many of which involved “unarmed minorities,” which

strengthen the “overwhelming public interest in access to

records involving police officers’ use of deadly force.”

     The New Jersey Foundation for Open Government and Police

Accountability Project of New Jersey Libertarian Party together

contend that “records of stops, pursuits, shootings and arrests




4  The sixteen entities are Advance Publications, Inc., American
Society of News Editors, Associated Press, Association of
Alternative Newsmedia, First Look Media, Inc., Gannett Co.,
Inc., Investigative Reporting Workshop at American University,
MPA - The Association of Magazine Media, National Association of
Black Journalists, National Newspaper Association, National
Press Club, National Press Photographers Association, The New
York Times Company, Online News Association, Society of
Professional Journalists, and the Tully Center for Free Speech.
                                22
are not, in and of themselves,” covered by the two OPRA

exceptions in question.

    The American Civil Liberties Union of New Jersey,

Association of Black Women Lawyers of New Jersey, Black Lives

Matter – NJ, Garden State Bar Association, Garden State

Equality, Latino Action Network, Latino Leadership Alliance,

LatinoJustice PRLDEF, and the People’s Organization for Progress

also submitted a single brief as amicus.      They claim that the

Appellate Division’s ruling “ignores the Legislature’s mandate

that OPRA be broadly construed” and urge the Court to reverse

the ruling.   They note, in particular, that public access to

video footage is important because of video’s unique capacity to

document and convey information.

    The State Troopers Fraternal Association and Bergen County

Policemen’s Benevolent Association Conference together address

the privacy, health, and safety interests that should be

considered under OPRA’s exceptions before the release of any

records.   They note that the use of deadly force that results in

a civilian fatality “represents an extraordinary event” that

“requires special consideration.”      Among other arguments, the

groups urge that law enforcement officers be notified before

“any potential release of documents.”

                       *    *      *     *    *



                                23
    We have had the benefit of fine presentations by able

counsel in this case, but the record is somewhat limited.       It is

not clear precisely which documents have been disclosed, which

requests remain outstanding, and which of those are pressed on

appeal.   We therefore focus on what we perceive to be the key

questions that require attention in this interlocutory appeal:

the scope of the criminal investigatory records exception in

cases that involve a police shooting under investigation by the

SRT; the meaning and scope of the ongoing investigations

exemption in those matters; and the application of the common

law balancing test to this challenging area.    We discuss each in

turn.

                                V.

    We begin with OPRA’s criminal investigatory records

exception.   Once again, to qualify for the exception -- and be

exempt from disclosure -- a record (1) must not be “required by

law to be made,” and (2) must “pertain[] to a criminal

investigation.”   N.J.S.A. 47:1A-1.1.    We consider UFRs and

certain other items under that standard.    We find that the

criminal investigatory records exception does not apply to UFRs

because defendants cannot satisfy the test’s first prong.

Specifically, defendants cannot show that the records requested

were “not required by law to be made.”     N.J.S.A. 47:1A-1.1.

Certain other outstanding records are covered by the exception.

                                24
           A. Criminal Investigatory Records Exception -
              Use of Force Reports______________________

    The Attorney General is the State’s chief law enforcement

officer and has the authority to adopt guidelines, directives,

and policies that bind police departments throughout the State.

See O’Shea, supra, 410 N.J. Super. at 382 (citing N.J.S.A.

52:17B-97 to -117); see also Doe v. Poritz, 142 N.J. 1, 23

(1995).   In 1985, and again in 2000, different Attorneys General

issued and revised the Use of Force Policy that still applies to

state and local law enforcement officers.      Use of Force Policy,

supra.    The policy requires that “[i]n all instances when

physical, mechanical, or deadly force is used, each officer who

has employed such force shall complete” a “Use of Force Report”

and “[a]ny reports made necessary by the nature of the

underlying incident.”    Id. at 7.

    The policy is not a generic set of rules about record

retention; it is a clear, pointed statement of policy from the

chief law enforcement official to all officers who have used

deadly force.   We therefore agree with the Appellate Division’s

analysis in O’Shea, supra, that the Use of Force Policy has “the

force of law for police entities.”     410 N.J. Super. at 382.   And

because Use of Force Reports are “required by law to be made,”

they cannot be exempt from disclosure under OPRA’s criminal

investigatory records exemption.      N.J.S.A. 47:1A-1.1.


                                 25
    To reach that conclusion, we do not rely on the “required

by law” standard in the Right to Know Law, OPRA’s predecessor.

The prior law permitted access to “public records” but used a

narrow definition for the term, namely, those records “required

by law to be made, maintained or kept on file” by a public body.

N.J.S.A. 47:1A-2 (repealed by OPRA, L. 2001, c. 404, § 17).

Because that phrase mirrors language in the criminal

investigatory records exception, the Appellate Division relied

on pre-OPRA case law to interpret OPRA’s use of “required by

law.”   NJMG, supra, 441 N.J. Super. at 92-97.

    Under the old law, the Court consistently held that the

definition of a public record was “narrow and [was] to be

strictly construed.”    Keddie v. Rutgers, 148 N.J. 36, 46 (1997).

But this is not a situation in which the Legislature simply

imported language from one statute to another to preserve an

existing judicial interpretation.     See Lemke v. Bailey, 41 N.J.

295, 301 (1963).   To the contrary, OPRA replaced and

significantly expanded upon the RTKL.     Compare L. 1963, c. 73,

with L. 2001, c. 404.   See also Paff v. Galloway Township, ___

N.J. ___, ___ (2017) (slip op. at 14-15).     When it enacted OPRA,

the Legislature replaced the RTKL’s more restrictive view of

public access with the current, far broader approach.

    We therefore interpret OPRA’s criminal investigatory

records exemption in light of the current law’s stated purpose,

                                 26
which favors broad access, and not prior case law that analyzed

the narrower RTKL.   See O’Shea, supra, 410 N.J. Super. at 381.

We do not accept that the Legislature used the phrase “required

by law” in OPRA “to broaden the scope of documents concealed

from public view.”   Paff v. Ocean Cty. Prosecutor’s Office, 446

N.J. Super. 163, 183 (App. Div.), certif. granted, 228 N.J. 403

(2016).

    Our conclusion reflects the nature of investigations that

must follow a law enforcement officer’s use of deadly force.

Prosecutors typically have discretion about whether to

investigate allegations that a crime has occurred.   When they

conduct an investigation in such instances, the criminal

investigatory records exception has broader application.    After

a fatal police shooting, though, each officer involved is

required to file a UFR, and an investigation must be conducted -

- all in accordance with the directives and policies of the

Attorney General.

          B. Criminal Investigatory Records Exception -
             MVR Recordings____________________________

    It appears from the Vaughn index that three dash-cam videos

have not been disclosed.   Our analysis of those items is limited

by the extent of the record.

    No one has pointed to an Attorney General directive

relating to the use of dashboard cameras.   We cannot tell from


                                27
the record if the officers in this case turned on their dash-

cameras in an exercise of discretion or in response to an order

at the local level.    We also do not know whether the recording

devices turned on automatically.

       A divided Appellate Division panel recently wrestled with

this challenging area in Paff, supra.     The majority found that

the MVR recordings in question were “required by law to be

made.”   446 N.J. Super. at 185.     The majority relied on a local

police chief’s general order to use MVRs to protect officers and

enhance training.     Id. at 171.   Under the chief’s policy, MVRs

automatically began recording when a “patrol vehicle’s emergency

lights [were] activated or the wireless microphone [was] turned

on.”   Ibid.   The majority likened the local police chief’s

policy to the Attorney General’s directive in O’Shea and found

that it was a binding, enforceable policy -- “the equivalent of

a record required by law.”     Id. at 185 (citing delegation of

power provided by N.J.S.A. 40A:14-118).

       The dissent observed that

           [t]o hold that an order issued by a municipal
           chief of police makes a document required by
           law would, by logical extension, effectively
           eliminate the criminal investigatory records
           exemption. Applying the majority’s reasoning,
           any time there is a written directive calling
           for a document to be created in a police
           department that document would be required by
           law to be made and, thus would not come within
           the ambit of “criminal investigatory records.”
           It is hard to imagine that there are any

                                    28
            criminal investigatory documents created in a
            police department for which there is not an
            order, directive or instruction calling for
            that document to be prepared.

            [Id. at 199 (Gilson, J., dissenting).]

     Because we do not know whether the officers in this case

acted pursuant to any local directives, the intriguing issue

raised in Paff is not before the Court here.5   NJMG instead

points to general retention schedules generated to implement the

Destruction of Public Records Law (DPRL), N.J.S.A. 47:3-15

to -32, and contends they satisfy the “required by law”

standard.   Proposed record retention schedules are approved by

the State Records Committee, an administrative agency the

Legislature created under the DPRL.    See N.J. Land Title Ass’n

v. State Records Comm., 315 N.J. Super. 17, 19 (App. Div. 1998).

NJMG points to various retention requirements for police records

in support of its position.

     The retention of public records serves valuable purposes.

In criminal and quasi-criminal matters, retention schedules

benefit defendants and victims, who may need access to records

long after an incident.   Not surprisingly, the schedules are

quite comprehensive.    See Division of Archives and Records

Management, Municipal Police Departments:    Records Retention and


5  The Court granted certification in Paff on November 29, 2016.
228 N.J. 403 (2016). The Ocean County Prosecutor’s Office also
appealed as of right.
                                 29
Disposition Schedule, http://www.state.nj.gov/treasury/revenue/

rms/pdf/m9000000.pdf.     No reported decision, however, has found

that retention schedules carry the force of law under OPRA or

the RTKL.     If that were the case, the RTKL’s narrow definition

of public records would have been anything but narrow.       And

because many records that pertain to criminal investigations

must be retained, the criminal investigatory records exception

would have little meaning.     See NJMG, supra, 441 N.J. Super. at

107.   We are unable to conclude that the Legislature intended

those results and do not find that the retention schedules

adopted by the State Records Committee meet the “required by

law” standard for purposes of OPRA.

       To be exempt from disclosure, a record must also “pertain[]

to any criminal investigation.”     N.J.S.A. 47:1A-1.1.   To

“pertain” means “to have some connection with or relation to

something.”    Webster’s Third New International Dictionary, 1688

(3d ed. 1981).

       The Appellate Division highlighted that some police records

relate to an officer’s community-caretaking function; others to

the investigation of a crime.     NJMG, supra, 441 N.J. Super. at

105.   Only the latter are covered by the OPRA exception, which

thus calls for a case-by-case analysis.     The panel also

correctly noted that “when an officer turns on a mobile video

recorder to document a traffic stop or pursuit of a suspected

                                  30
criminal violation of law, that recording may pertain to a

‘criminal investigation,’ albeit in its earliest stages.”    NJMG,

supra, 441 N.J. Super. at 104-05.

       We do not suggest that a dash-cam recording of a routine

traffic stop, in which a suspect obeyed the police and pulled

over, would necessarily “pertain” to a criminal investigation.

That question is not before the Court.    Here, however, multiple

patrol cars pursued Ashford as he attempted to elude them in

violation of the law.    The actions of the police -- who tried to

stop and arrest two suspects, and responded to resistance -- all

pertained to an investigation into actual or potential

violations of criminal law.   The dash-cam recordings also

pertained to the SRT investigation into Ashford’s fatal

shooting, which was later presented to a grand jury.    Id. at

106.   The same principles apply to detailed investigative

reports and witness statements about the incident.    The records

therefore fall within the criminal investigatory records

exception.

       We note that this OPRA exception, unlike the exemption for

ongoing investigations discussed below, does not consider

whether disclosure would “be inimical to the public interest.”

N.J.S.A. 47:1A-3(a).6


6  Because defendants produced the CAD report that existed, we do
not consider whether CAD reports may be exempt from disclosure
                                 31
                                  VI.

    We turn now to OPRA’s exception for ongoing investigations,

N.J.S.A. 47:1A-3, on which defendants also rely.     We begin our

discussion with the disclosures called for under section 3(b),

which took place first in this case.

                         A.   Section 3(b)

    Section 3(b) requires the release of specific information

about a criminal investigation “within 24 hours or as soon as

practicable, of a request.”   Among other categories,

“information as to the identity of the investigating and

arresting personnel” must be disclosed.      N.J.S.A. 47:1A-3(b).

    In a letter to NJMG dated June 22, 2015, defendants

identified the names of the officers who arrested and charged

Bynes.   The letter “withheld” the names “of the officers who

discharged their weapons . . . due to safety and security

concerns” and the ongoing SRT investigation at the time.

    As a threshold matter, the State’s brief argues that

section 3(b) does not require the disclosure of “names” of

officers involved in shooting incidents; only their “identity”

is required.   We do not agree.

    To understand the meaning of a statute, judges read words

and phrases in their context and apply their “generally accepted



under OPRA. We discuss investigative reports and related items
further in section VI.B.1.
                                  32
meaning.”   N.J.S.A. 1:1-1; see also DiProspero, supra, 183 N.J.

at 492 (reading statutory words “in context with related

provisions so as to give sense to the legislation as a whole”).

    Section 3(b) uses “name” and “identity” interchangeably.

For example, the statute calls for disclosure of the “name,

address, and age of any victims,” subject to particular

exceptions.   N.J.S.A. 47:1A-3(b) (emphasis added).   The statute

goes on to note that, “[i]n deciding on the release of

information as to the identity of a victim, the safety of the

victim and victim’s family, and the integrity of any ongoing

investigation, shall be considered.”   Ibid. (emphasis added).

The statute also provides for the release of “the identity of

the complaining party” unless otherwise exempt.   Ibid. (emphasis

added).

    Read in context, the meaning of “identity” is plain:      it

refers to the names of the investigating and arresting officers

as well as other identifying information, like an officer’s rank

and badge number.   To distinguish between an officer who

“shoots” and one who “arrests” makes little sense.    See

Tennessee v. Garner, 471 U.S. 1, 7, 105 S. Ct. 1694, 1699, 85 L.

Ed. 2d 1, 7 (1985) (noting that “apprehension by the use of

deadly force is a seizure”).

    The Attorney General presented additional reasons to

justify withholding information in certifications from Paul

                                33
Morris and Robert McGrath.    Both serve in leadership positions

at the Division of Criminal Justice.   Paul Morris is the Chief

of Detectives; Lieutenant McGrath has been part of the Attorney

General’s Shooting Response Team for more than a decade.

    Chief Morris’s certification focuses on why defendants need

not identify by name the officers who discharged their weapons.

He submits that an officer involved in a shooting whose actions

are ultimately “deemed justified . . . should not have his or

her name released”; that the “stigma of even being associated

with a law enforcement investigation is palpable, . . .

potentially devastating,” and “not so easily removed” even if

“no charges are substantiated”; that the officers would face

extensive media coverage with real consequences to them, their

families, and the agencies they serve; that the officers and

their families would face the “risk of retaliation”; and that

disclosure “would greatly prejudice” the integrity of “the

ongoing SRT investigation.”   Chief Morris submits that only the

names of officers whom a grand jury chooses to charge should be

disclosed.

    The carefully detailed reasons Chief Morris outlines apply

to nearly all cases in which a law enforcement officer uses

deadly force.   If accepted by the Legislature, the arguments

could lead to a change in the current law.    But we are required

to interpret the existing statute as written.   The law calls for

                                 34
disclosure of “the identity of the investigating and arresting

personnel” and adds that the exception on which defendants rely

“shall be narrowly construed.”    N.J.S.A. 47:1A-3(b).   Although

section 3(b) does not require the State to demonstrate an actual

threat against an officer, generic reasons alone cannot satisfy

the statutory test.    A more particularized showing is required.

    To meet the statutory requirements, OPRA requires the State

to show that disclosure of the identity of an officer involved

in an arrest or investigation “will jeopardize the safety of any

person . . . or any investigation in progress” or “would be

harmful to a bona fide law enforcement purpose or the public

safety.”   Ibid.   The certifications here did not demonstrate how

the release of the officers’ names would lead to either result.

    OPRA adds that “[w]henever a law enforcement official

determines that it is necessary to withhold information, the

official shall issue a brief statement explaining the decision.”

Ibid.   That language, though, does not grant law enforcement

agencies sole discretion to withhold information.    Here,

although defendants offered a brief explanation, their reasons

did not satisfy the standards set forth in section 3(b).

    We note as well that section 3(b) allows some flexibility

as to when an agency must respond to requests for information:

“within 24 hours or as soon as practicable, of a request.”

N.J.S.A. 47:1A-3(b) (emphasis added).

                                 35
    Finally, the parties disagree about whether a public agency

can satisfy section 3(b)’s disclosure requirement with a press

release.     NJMG contends that an agency must disclose actual

records and cannot rely on a release.

    The statute does not specify how information should be made

available to the public.     The text simply requires disclosure of

“information”; it does not require an agency to release

“records.”     Based on the plain language of section 3(b), we

cannot conclude that the Legislature meant to bar an agency from

using a press release under the tight timeframe the law imposes.

See NJMG, supra, 441 N.J. Super. at 112.

                           B.   Section 3(a)

    Section 3(a) of the ongoing investigation exception applies

to other requests for information in this appeal.     To avail

itself of the exemption, a public agency must show that (1) the

requested records “pertain to an investigation in progress by

any public agency,” (2) disclosure will “be inimical to the

public interest,” and (3) the records were not available to the

public before the investigation began.     N.J.S.A. 47:1A-3(a).

    Few reported decisions have analyzed the exception.      In

Serrano v. South Brunswick Township, 358 N.J. Super. 352, 367

(App. Div. 2003), the Appellate Division rejected a claim that

the release of a 9-1-1 tape could make it difficult to impanel a

jury in a murder case and might call for a change of venue.

                                  36
Even if that were to happen, the panel observed, the

“inconveniences to the prosecutor” did not make disclosure

“inimical to the public interest.”     Ibid.   The panel also

initially noted that the tape “was created hours before the

police investigation began” and was “open for public inspection”

at that time.   Id. at 366 (quoting N.J.S.A. 47:1A-3(a)).

Section 3(a) expressly carves that type of record out of the

ongoing investigations exception.

    The Appellate Division rejected similar arguments in

Courier News v. Hunterdon County Prosecutor’s Office, 358 N.J.

Super. 373, 383 (App. Div. 2003), when it ordered the release of

a 9-1-1 tape tied to a homicide investigation.     In that case,

the defendant claimed that release of the tape to the media

would be “inimical to the public interest” for two reasons:       it

would be more difficult to “select[] an impartial jury” and

would “likely cause juror confusion” when the jury heard an

electronically enhanced tape at trial.     Id. at 380.   In its

ruling, the panel highlighted various ways to guard against the

first concern, id. at 382, and found that speculative fears of

jury confusion did not meet section 3(a)’s burden of proof, id.

at 383.

    More recently, in Paff, supra, the Appellate Division

briefly addressed section 3(a).    In light of the facts of the

case, which are discussed above, a majority of the panel found

                                  37
that the MVR recordings preceded any investigation and that

their release would not be inimical to the public interest.    446

N.J. Super. at 189-90.

    With those cases in mind, we consider whether defendants

have satisfied the statutory burden under section 3(a) --

whether they have shown that disclosure will “be inimical to the

public interest.”

    As recent events across the nation make clear, shootings

that involve law enforcement officers generate widespread

interest -- when an officer, a civilian, or both are harmed.      In

such matters, “the public interest” encompasses various strands.

Officer safety is always a vital concern.   The need for a

prompt, thorough, and reliable investigation is likewise

important.   And the need for transparency, which OPRA is

designed to foster, also weighs heavily, particularly when law

enforcement uses its most awesome authority -- deadly force.

Courts must balance those interests to assess whether disclosure

would be inimical to the overall public interest.   We evaluate

different categories of information in this case in light of

those concerns.

        1.   Investigative Reports and Witness Statements

    Investigative reports prepared after a police shooting

ordinarily contain factual details and narrative descriptions of

the event.   Among other things, the reports may summarize

                                38
witness statements, detail an officer’s role in an incident, and

reveal preliminary forensic information.   If made public and

read by witnesses to the incident, detailed reports could taint

a witness’s memory and infect the reliability of an

investigation.   As a result, the danger to an ongoing

investigation would typically weigh against disclosure of

reports while the investigation is underway, particularly in its

early stages.    Early disclosure will often be “inimical to the

public interest.”    N.J.S.A. 47:1A-3.

    Section 3(a) does not contain a time limit for ongoing

investigations, and no fixed limit would apply to all cases.       In

part of Lieutenant McGrath’s second certification, he addresses

general risks of corrupting a witness’s memory.     Although he

submits that the risk of taint remains until a witness testifies

at trial, he acknowledges that the risk is greatest in the first

days and weeks after an incident -- before potential

eyewitnesses are identified and interviewed.

    We note that SRT investigations cannot continue

indefinitely and invoke the protection of section 3(a).     The

risk of taint partly fades once the principal witnesses to an

incident have made statements to law enforcement.    After their

statements are preserved, prosecutors and defense counsel can

probe inconsistencies at trial under N.J.R.E. 613 and 803(a).

As a result, although it may be appropriate to deny a request

                                 39
for investigative reports under section 3(a) early in an

investigation -- as in this case -- the outcome might be

different later in the process.7       Indeed, depending on the

circumstances, section 3(a) may not justify withholding reports

after a grand jury votes not to file charges.       See NJMG, supra,

441 N.J. Super. at 118; see also Daily Journal v. Police Dep’t,

351 N.J. Super. 110, 127-31 (App Div. 2002) (interpreting common

law right of access).

     In this case, the incident took place on September 16,

2014, and the grand jury acted more than one year later, on

September 23, 2015.     The Attorney General concedes that “the

investigation and grand jury presentment [took] longer than it

should have”; the office also represents that other more recent

SRT investigations “have occurred more quickly.”

     There is a strong public interest to expedite SRT

investigations.   They raise serious questions that should be

addressed promptly to maintain public confidence in the criminal

justice system.

                         2.   Dash-cam videos

     Dash-cam videos, or MVR recordings, raise somewhat

different concerns.     The recordings, made while an event




7  A separate analysis would be necessary under the criminal
investigatory records exception. N.J.S.A. 47:1A-1.1.
                                  40
unfolds, protect the public and police alike in that the videos

can expose misconduct and debunk false accusations.

    In many instances, section 3(a) will not apply to MVR

recordings because they either do not “pertain to an

investigation in progress” or were “open for public inspection

. . . before the investigation commenced.”    N.J.S.A. 47:1A-3(a).

Other cases will call for a fact-specific analysis of how the

statutory standard applies.

    Here, as well, to invoke the ongoing investigations

exception, the State must show that disclosure would be

“inimical to the public interest.”   Ibid.    The same issues about

officer safety, the reliability of ongoing investigations, and

transparency are pertinent to this inquiry.

    As to officer safety, the principles underlying section

3(b) remain relevant.   Although a particularized threat is not

required, the State must present more than generic allegations

about safety.

    As to the integrity of an ongoing investigation, courts

must consider the particular reasons for non-disclosure in a

given matter.   Among a number of relevant factors are the nature

of the details to be revealed, how extensive they are, and how

they might interfere with an investigation.    The fact that a

video depicts a fatal shooting does not by itself establish that

disclosure would undermine the reliability of an investigation.

                                41
     As noted earlier, a key consideration is whether

investigators have interviewed the available, principal

witnesses to the incident -- namely, the witnesses on the scene

who saw the shooting and are willing to speak with law

enforcement.   In a routine case, officers typically conduct

those interviews and take statements within days of an incident,

well before a grand jury presentation or possible trial.

     The public’s interest in transparency favors disclosure

under section 3(a) in matters of great public concern.    Ready

access to government records lies at the heart of OPRA.    And in

the case of a police shooting, non-disclosure of dash-cam videos

can undermine confidence in law enforcement and the work that

officers routinely perform.   It can also fuel the perception

that information is being concealed -- a concern that is

enhanced when law enforcement officials occasionally reveal

footage that exculpates officers.8

     In this case, defendants did not make a particularized

showing under section 3(a) that disclosure of the MVR recordings

after the incident would have jeopardized officer safety or the

reliability and effectiveness of an ongoing investigation.

Defendants did not assert that the essential witnesses to the


8  Videos taken by members of the public, which sometimes surface
after shooting incidents, are of course not subject to OPRA or
other restrictions.


                                42
shooting had not been interviewed.    Also, the public’s interest

in disclosure was strong.   In other words, disclosure would not

have been “inimical to the public interest.”

    We recognize, however, that disclosure was not required in

this matter in light of the criminal investigatory records

exception.   We reviewed the meaning of section 3 nonetheless to

offer guidance in related areas, including the section that

follows.

                     3.   Use of Force Reports

    Under the above principles, we find that section 3(a) did

not justify withholding or redacting Use of Force Reports.       UFRs

contain relatively limited information.      A model UFR form is

attached to the Attorney General’s Policy.     Use of Force Policy,

supra, at 10.   It calls for the names of the officer and the

subject(s) along with basic demographic information.     Ibid.     The

form also contains a checklist for the “subject’s actions.”

Ibid.   Beside each item are boxes to check off, such as

“[r]esisted police officer control,” “[t]hreatened/attacked

officer or another with blunt object,” “fired at officer or

another,” and “other (specify).”     Ibid.   Another checklist

appears under “officer’s use of force toward this subject,” with

boxes to check off for “[c]ompliance hold,” “[h]ands/fists,”

“[s]trike/use baton or other object,” “[f]irearms [d]ischarge”



                                43
-- “[i]ntentional” and “[a]ccidental” -- and a few other items.

Ibid.

     Witness statements and investigative reports with narrative

details reveal far more.     Based on the nature of the form, the

release of UFRs presents far less of a risk of taint to an

ongoing investigation.     Also, as noted earlier, defendants in

this case raised only general safety concerns.     Under the

circumstances, defendants did not demonstrate that disclosure of

UFRs was inimical to the public interest, and the records should

have been released without redactions.9

                                 VII.

     NJMG also sought access to records in this case under the

common law.   Although similar considerations arise under both

OPRA and the common law -- especially concerns about the public

interest under section 3(a) -- OPRA does not compel the outcome

under the common law test.     In fact, the Legislature expressly

stated that “[n]othing contained in [OPRA] . . . shall be

construed as limiting the common law right of access to a

government record, including criminal investigatory records of a

law enforcement agency.”     N.J.S.A. 47:1A-8; see also N.J.S.A.

47:1A-1.




9  In response to amicus’s argument, police departments can
certainly notify officers before they release any UFR.
                                  44
    To constitute a common law public record, the item must be

“a written memorial[] . . . made by a public officer, and . . .

the officer [must] be authorized by law to make it.”    Nero v.

Hyland, 76 N.J. 213, 222 (1978) (quoting Josefowicz v. Porter,

32 N.J. Super. 585, 591 (App. Div. 1954)).    Defendants do not

dispute that the items requested are public records.

    To gain access to this broader class of materials, the

requestor must make a greater showing than OPRA requires:     “(1)

‘the person seeking access must establish an interest in the

subject matter of the material’; and (2) ‘the citizen’s right to

access must be balanced against the State’s interest in

preventing disclosure.’”    Mason, supra, 196 N.J. at 67-68

(quoting Keddie, supra, 148 N.J. at 50 (internal quotation marks

omitted)).

    This Court’s ruling in Loigman v. Kimmelman, 102 N.J. 98,

113 (1986), identified a number of factors to consider in the

balancing process.    They are not all relevant in the context of

a police shooting.    We consider a number of the core concerns

that also arise under section 3(a) to address the most pertinent

question:    how to balance NJMG’s interest in the records against

defendants’ need for confidentiality.

    Defendants stress the need for confidentiality to protect

the integrity of a criminal investigation.    In that regard, the

State and the public have an interest in thorough and reliable

                                 45
investigations that are untainted by the early disclosure of

investigative details.   See NJMG, supra, 441 N.J. Super. at 117;

see also Loigman, supra, 102 N.J. at 107-08 (recognizing “vital

public interest in . . . the success of criminal prosecutions

and the protection of potential witnesses and informants”).

Without question, it is preferable to shield potential witnesses

from other accounts as a general rule.

    NJMG asserts other compelling interests.      To begin with, it

is not a private citizen seeking to correct a private harm; in

its role as a media organization, NJMG “seeks access to

information to further a public good.”   Loigman, supra, 102 N.J.

at 104; see also S. Jersey Pub. Co. v. N.J. Expressway Auth.,

124 N.J. 478, 487 (1991) (noting “newspaper’s interest in

‘keep[ing] a watchful eye on the workings of public agencies’”

(alteration in original) (quoting Red Bank Register v. Bd. of

Educ., 206 N.J. Super. 1, 9 (App. Div. 1985))).    NJMG, thus, had

an interest to inspect the public records it sought.

    NJMG requested materials that may shed light on “the

possible use of excessive force by police” -- an area of

“intense public interest.”   NJMG, supra, 441 N.J. Super. at 117.

The same evidence may also reassure the public that the police

acted professionally and lawfully -- another legitimate public

interest.   In either event, the public’s interest in



                                46
transparency is heightened when governmental action leads to the

death of a civilian.

     To conduct the careful balancing that each case -- and this

sensitive area -- require, we look in particular at the level of

detail contained in the materials requested.   More detailed

disclosures, of course, present a greater risk of taint to an

investigation.   With that in mind, we find that the Attorney

General’s interest in the integrity of investigations is

strongest when it comes to the disclosure of investigative

reports, witness statements, and other comparably detailed

documents.   In those areas, the State’s interest outweighs

NJMG’s.10

     The balance can tip in favor of disclosure, however, for

materials that do not contain narrative summaries and are less

revealing.   Footage of an incident captured by a police

dashboard camera, for example, can inform the public’s strong

interest in a police shooting that killed a civilian.      It can do

so in a typical case without placing potential witnesses and

informants at risk.    Dash-cam footage can also be released

without undermining the integrity of an investigation once


10 The timing of a request may affect the balancing process. As
the Appellate Division aptly noted, “the need for
confidentiality in investigative materials may wane after the
investigation is concluded.” NJMG, supra, 441 N.J. Super. at
115; see also Shuttleworth v. City of Camden, 258 N.J. Super.
573, 585 (App. Div. 1992). Cf. Keddie, supra, 148 N.J. at 54.
                                 47
investigators, shortly after an incident, have interviewed the

principal witnesses who observed the shooting and are willing to

speak to law enforcement.    Based on our in camera review of the

certifications the State submitted in this case, we note that

the State advanced only generic safety concerns.

       Under the circumstances of this case, we find that the

public’s substantial interest in disclosure of MVR recordings,

which NJMG’s requests fostered, warranted the release of those

materials under the common law right of access.     To the extent

that a viewer might incorrectly assume certain things from an

MVR recording, as the State suggests, it may supplement the

videos with facts that offer appropriate context.

                                VIII.

       Both sides have raised thoughtful policy concerns in this

appeal about the importance of officer safety and transparency,

which do not always align.    When the Legislature drafted OPRA,

it made certain policy choices about those issues.    It may of

course revisit those difficult questions.   Our responsibility,

however, is to follow the law as written.

       For the reasons stated above, we find that NJMG was

entitled to disclosure of unredacted Use of Force Reports, under

OPRA, and dash-cam recordings of the incident, under the common

law.   Investigative reports, witness statements, and similarly



                                 48
detailed records were not subject to disclosure at the outset of

the investigation, when they were requested.

    We therefore affirm in part and reverse in part the

judgment of the Appellate Division.



     JUSTICES LaVECCHIA, ALBIN, PATTERSON, FERNANDEZ-VINA,
SOLOMON, and TIMPONE join in CHIEF JUSTICE RABNER’s opinion.




                               49